Citation Nr: 1719041	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1955 to December 1957. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran was scheduled to testify before the Board in October 2016 but he did not appear for the hearing.  He did not request that the hearing be rescheduled; thus, the hearing request is considered withdrawn.

Finally, as the Veteran is over 75 years of age, the Board grants a motion raised by the record to advance the case on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S § 7107(a)(2) (LexisNexis 2017).  


FINDING OF FACT

The Veteran's tinnitus first manifested in service, has continued since service, and is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.S §§ 1101, 1112, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Specifically, the Veteran asserts that he was exposed to loud noise while serving as a deck hand onboard a Navy ship and has had ringing in his ears since service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service conection may also be granted through the application of statutory presumptions for chronic conditions.  38 U.S.C.S. §§ 1101, 1112, 1131; 38 C.F.R. 3.303(b), 3.307(a)(3), 3.309(a).  Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifesations within one year of the claimant'separation from service.  Walker, 708 F. 3d at 1339.  

Determinations as to service connection will be based on review of the entire record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  38 U.S.C.S. § 5107(b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she actually observed and is within the realm of his or her personal knowledge). 

At the outset, the Board finds that the Veteran presently has tinnitus.  A March 2008 private treatment record indicated that the Veteran reported constant ringing in both ears, and a January 2009 VA examiner confirmed a diagnosis of tinnitus based on the Veteran's report of tinnitus.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Turning next to the element of service incurrence, the Board finds that the Veteran sustained in-service acoustic trauma.  He has consistently reported having been exposed to noise during service.  In a March 2008 statement, the Veteran reported that he was exposed to the loud noise of gunfire from three and five inch guns while serving as a deck hand onboard a Navy ship.  Further, in a January 2009 VA examination, the Veteran reported that he was the "hot shell man" for the three-inch guns and also reported that he worked in the boiler room.  In a subsequent May 2016 VA examination, the Veteran reported significant in-service noise exposure from generators, boilers, engines, gunfire, and loud machinery.  Additionally, the Board also acknowledges that the Veteran is service connected for bilateral hearing loss due to in-service noise exposure. 

Turning lastly to the question of whether the Veteran's current tinnitus is related to the acoustic trauma he sustained in service, the Board notes that the evidence of record includes conflicting medical opinions regarding the etiology of tinnitus.

In a January 2009 VA examination, the VA examiner opined that the Veteran's tinnitus was not caused by or a result of his time in the military.  The examiner based her opinion in part on the Veteran's inability to recall the time of onset of his tinnitus.  The Veteran has since clarified that he did not understand the question regarding the onset of tinnitus from the VA examiner.  In May 2016, a different examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  This examiner based her opinion on the Veteran's report that the time of onset was three years ago.  However, the VA examiners did not consider the Veteran's consistent reports that he has had tinnitus since service, and thus the Board finds these examinations inadequate.  See Barr v. Nicholson, 21 Vet. App. at 311.  Therefore, these negative VA opinions have minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In regards to a positive opinion, a private audiologist opined in a November 2011 treatment record that the Veteran's constant ringing/tinnitus was more likely than not initiated in military service.  Because the private audiologist did not provide a rationale with the opinion, however, this opinion also has minimal probative value.  Id.

However, based on the evidence of record, the Board affords the Veteran's own statements regarding tinnitus and his loud noise exposure, and the Veteran's consistent statements that he experienced ringing in his ears since service significant probative weight.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's consistent statements of in-service onset also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus and that it had its onset during service and that it continued since service, the Board finds that the evidence is at least in equipoise regarding whether the tinnitus is related to service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


